This was a suit on a bond given by John C. Swain for duties under two hundred dollars, and on which the defendant [John H. Linn] had become surety.
On the 12th of December, 1839, the case came on for trial, before HOPKINSON, District Judge, and a verdict was taken for the plaintiffs, for the full amount demanded, subject to the opinion of the court on the question, whether the surety was liable, the bond having been given for duties under two hundred dollars, which the act of July 14, 1832, § 5 (4 Story’s Laws, 2323 [4 Stat. 591]), directed to be paid in cash.
On the 1st of September, 1843, judgment was given for the plaintiffs on the verdict.